An order from the captain of a company in the militia, directing the clerk “ to warn all the following persons belonging to my company,” to attend at a company muster, but naming none of them, was held to be indefinite and insufficient.Upon a petition of McDaniels for a certiorari to a justice of the peace, by whom M‘Daniels had been fined for neglecting to appear at a muster of a company in the militia, it appeared that the petitioner was warned under an order of the captain, directing the clerk “ to warn all the following persons belonging to my company,” but leaving a blank for the names.said that the clerk was the only non-commissioned officer in the company, and that he anderstood the order as a direction to warn all the members of the company, and gave notice accordingly ; and where the order is intended to apply to the whole company, it is needless to fill it up with the names. But the Court held the order to be indefinite and insufficient, and granted a writ of certiorari.